DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the IDS have been considered by examiner.

Response to Amendment
The amendment of claims 1, 19 and 25 filed on March 16, 2021 has been entered and considered by examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, 13, 15 and 17-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (U.S. Patent Pub. No. 2015/0100803; already of record) in view of Hebsur et al (U.S. Patent Pub. No. 2018/0054487; already of record in IDS).

Regarding claim 1, Chen discloses an electronic device (100), comprising: 
one or more processors (150); and 
memory (140) storing one or more programs configured to be executed by the one or more processors (150), the one or more programs including instructions for, (fig. 1, [0031-0033]): 
detecting (step S210) one or more external devices (301 and 302), (figs. 2-3, [0039 and 0045]); 
obtaining image data (310) of a physical environment (300) captured (step S205) by an image sensor (110), (figs. 2-3, [0028, 0038 and 0041]); 
(figs. 3a-3b, [0045]); and 
in accordance with determining that the image data includes a representation (310) of the first external device (301): 
causing a display (120) to concurrently display: 
a representation (310) of the physical environment (300) according to the image data; and 
an affordance (311) corresponding to a function (i.e. zoom operation, drag operation, rotation operation, etc.) of the first external device (301), wherein detecting user activation of the displayed affordance (311) causes the first external device (301) to perform an action (i.e. adjust power consumption) corresponding to the function, (figs. 3a-3b, [0041-0046]). 

	However, Chen does not mention the image data includes a representation of a physical appearance of a first external device.
	In a similar field of endeavor, Hebsur teaches:
	determining whether the image data (i.e. data for displaying UI 304) includes a representation of a physical appearance of a first external device (i.e. recognize the electronic device 104a in the FOV 306 based on an identity parameter associated with the electronic device 104a and identify the electronic device 104a) of the one or more detected external devices (104a and 104b), (figs. 3a and 5, [0062-0066]); and 

		causing a display (302) to concurrently display:
			a representation of the physical environment according to the image data (i.e. physical environment having electronic devices 104a and 104b is represented in the UI 304 of the smartphone 302), (fig. 3a, [0065-0067]); and 
an affordance (310 and 308) corresponding to a function (i.e. play, stop, pause, etc.) of the first external device (104a), (fig. 3a, [0067]).
	Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Chen, by specifically providing a representation of a physical appearance of a first external device, as taught by Hebsur, for the purpose of increasing functionality by adding more control buttons.

	Regarding claim 2, Chen discloses wherein detecting the one or more external devices (301 and 302) further comprises: 
providing an inquiry signal (i.e. image identification module) to cause the one or more external devices to transmit identification information (i.e. digital stamps); and 
receiving the identification information (i.e. digital stamps) of the one or more external devices (301 and 302), (figs. 3a-3b, [0042-0045]). 

	Regarding claim 3, Hebsur discloses wherein the determination of whether the image data (304) includes a representation of the physical appearance of the first (fig. 3a, [0063-0066]). 
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Chen, by specifically providing a representation of a physical appearance of a first external device, as taught by Hebsur, for the purpose of increasing functionality by adding more control buttons.

	Regarding claim 4, Chen discloses the one or more programs including instructions for: 
obtaining, from the first external device (301), information (digital stamps) specifying the function (i.e. control interface 311 having functions of zoom operation, drag operation, rotation operation, etc.); and 
determining the affordance (311) from a plurality of candidate affordances (311 and 312) based on the information (digital stamps) specifying the function (i.e. zoom, drag, rotation operations, etc.), (figs. 3a-3b, [0042-0046]). 

	Regarding claim 5, Hebsur discloses wherein determining whether the image data (304) includes a representation of the physical appearance of the first external device (104a) further comprises: 
comparing portions of the image data (310) with a plurality of stored images (i.e. memory 204 store a database of device-types of the plurality of electronic devices associated with their corresponding visual cues), wherein one or more stored images (i.e. stored visual cues of electronic devices 104a and 104b) of the plurality of stored (figs. 2-3a, [0043, 0045 and 0048]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Chen, by specifically providing a representation of a physical appearance of a first external device, as taught by Hebsur, for the purpose of increasing functionality by adding more control buttons.

Regarding claim 7, Chen discloses wherein an optical identifier (311) is displayed on the first external device (301) while the image data is being captured by the image sensor (110), and wherein the determination of whether the image data includes a representation (311) of the first external device (301) is based on a portion of the image data corresponding to the optical identifier (311), (figs. 3a-3b, [0041-0046]). 

	However, Chen does not mention the image data includes a representation of the physical appearance of the first external device. 
	In a similar field of endeavor, Hebsur teaches the image data (i.e. data for displaying UI 304) includes a representation of a physical appearance of a first external device (i.e. recognize the electronic device 104a in the FOV 306 based on an identity parameter associated with the electronic device 104a and identify the electronic device 104a), (figs. 3a and 5, [0062-0066]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Chen, by specifically providing a 

	Regarding claim 8, Chen discloses the one or more programs including instructions for: 
in response to detecting the first external device (301), causing the first external device (301) to display the optical identifier (311), (figs. 3a-3b, [0042 and 0045-0046]). 
	
Regarding claim 9, Chen discloses wherein the displayed representation of the physical environment (300) includes a representation of the optical identifier (311) based on the portion of the image data (310), and wherein determining whether the image data (310) includes a representation of the first external device (301) further comprises: 
comparing the representation of the optical identifier (311) with one or more stored images (storage unit 140) of the optical identifier (311 and 312) that correspond to the first external device (301), (figs. 1 and 3a-3b, [0035 and 0040-0045]).

However, Chen does not mention the image data includes a representation of the physical appearance of the first external device. 
	In a similar field of endeavor, Hebsur teaches the image data (i.e. data for displaying UI 304) includes a representation of a physical appearance of a first external device (i.e. recognize the electronic device 104a in the FOV 306 based on an identity parameter associated with the electronic device 104a and identify the electronic device 104a), (figs. 3a and 5, [0062-0066]).


	Regarding claim 10, Chen discloses the one or more programs including instructions for: 
upon determining that the optical identifier (311) includes encoded information (digital stamps), processing (processing unit 150) the portion of the image data to extract the encoded information (digital stamps), wherein the determination of whether the image data includes a representation of the first external device (301) is based on the encoded information (digital stamps), (figs. 3a-3b, [0042-0045]). 

However, Chen does not mention the image data includes a representation of the physical appearance of the first external device. 
	In a similar field of endeavor, Hebsur teaches the image data (i.e. data for displaying UI 304) includes a representation of a physical appearance of a first external device (i.e. recognize the electronic device 104a in the FOV 306 based on an identity parameter associated with the electronic device 104a and identify the electronic device 104a), (figs. 3a and 5, [0062-0066]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Chen, by specifically providing a representation of a physical appearance of a first external device, as taught by Hebsur, for the purpose of increasing functionality by adding more control buttons.

	Regarding claim 11, Chen discloses the one or more programs including instructions for: 
establishing a wireless communication connection (130) with the first external device (301) using the encoded information (digital stamps), (figs. 1 and 3a, [0030, 0033 and 0042]). 
	
	Regarding claim 13, Chen discloses the one or more programs including instructions for: 
determining, based on the image data (310), a location (i.e. living room) corresponding to the physical environment (300), wherein the determination of whether the image data includes a representation of the first external device (301) is based on the determined location, (figs. 3a-3b, [0041-0042, 0062, 0069]). 

Regarding claim 15, Chen discloses the one or more programs including instructions for: 
in accordance with determining that the image data (310) includes a representation of the first external device (301), establishing a wireless communication connection (communication unit 130) between the electronic device (100) and the first external device (301) by exchanging connection information (digital stamps) with the first external device (301), (figs. 1 and 3a-3b, [0030, 0033 and 0042]). 

Regarding claim 17, Chen discloses the one or more programs including instructions for: 
after establishing the wireless communication connection (communication unit 130 for establishing wireless communication), (fig. 1, [0030]): 
receiving, from the first external device (301), information specifying an operating status (311) of the first external device (301); and 
causing the display (120) to concurrently display: 
the representation of the physical environment (300) according to the image data (310); and 
a representation of the operating status (i.e. digital stamp of the control interfaces 311 shows which devices are controllable) of the first external device (301) as specified in the device (100), (figs. 3a-3b, [0034 and 0042-0046]). 

Regarding claim 18, Chen discloses wherein the affordance (311) is displayed in the displayed representation (310) of the physical environment (300) at a position corresponding to the representation of the first external device (301), (figs. 3a-3b, [0042 and 0045]). 

Regarding claim 19, please refer to claim 1 for details. 

	Regarding claim 20, please refer to claim 2 for details. 

	Regarding claim 21, please refer to claim 3 for details. 

	Regarding claim 22, please refer to claim 4 for details. 

	Regarding claim 23, please refer to claim 5 for details. 

	Regarding claim 24, please refer to claim 6 for details.

	Regarding claim 25, please refer to claim 1 for details.

	Regarding claim 26, please refer to claim 2 for details.

	Regarding claim 27, please refer to claim 3 for details.
	
Regarding claim 28, please refer to claim 4 for details.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Hebsur and in view of Fujimaki et al (U.S. Patent Pub. No. 2015/0317518; already of record in IDS).

	Regarding claim 6, Chen in view of Hebsur discloses everything as specified above in claim 1.  However, Chen Hebsur does not mention a depth sensor.  
	In a similar field of endeavor, Fujimaki teaches wherein determining whether the image data (PN) includes a representation (IM4) of the first external device (RC1) further comprises: 
while obtaining the image data (PN), obtaining depth information of the physical environment (SC) using a depth sensor (63, 64 and 166) of the electronic device (10 and 20); 
generating a three-dimensional representation (VR) of the physical environment (SC) using the depth information (distance between the image display section 20 and the specific object); and 
comparing portions of the three-dimensional representation (VR) of the physical environment (SC) with a plurality of stored three-dimensional device representations (i.e. storage section 120 stores image data of the operation object such as remote controller RC1 and switch SW), wherein one or more stored three-dimensional device representations (i.e. RC1 and SW) of the plurality of stored three-dimensional device representations correspond to the first external device (RC1), (figs. 2 and 10, [0065, 0073-0075 and 0103-0104]). 
	Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Chen in view of Hebsur, by specifically providing the distance measurement, as taught by Fujimaki, for the purpose of improving user convenience [0008].

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Hebsur and in view of McCulloch et al (U.S. Patent Pub. No. 2013/0328762; already of record).

	Regarding claim 14, Hebsur discloses the image data (i.e. data for displaying UI 304) includes a representation of a physical appearance of a first external device (i.e. recognize the electronic device 104a in the FOV 306 based on an identity parameter associated with the electronic device 104a and identify the electronic device 104a), (figs. 3a and 5, [0062-0066]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Chen, by specifically providing a representation of a physical appearance of a first external device, as taught by Hebsur, for the purpose of increasing functionality by adding more control buttons.

	However, Chen in view of Hebsur does not mention determining a user gaze direction.
	In a similar field of endeavor, McCulloch teaches the one or more programs including instructions for: 
prior to determining whether the image data (image generation unit 120) includes a representation of the first external device (16): 
while displaying the representation of the physical environment (i.e. displaying to the user wearing the augmented reality display device system the living room), determining a user gaze (i.e. eye tracking system 134 detects gaze) direction based on second image data of a user captured by a second image sensor (i.e. eye tracking system 134 detects user’s eyes) of the electronic device (2); and 
determining, based on the determined gaze direction (i.e. detects gaze), a region of interest (i.e. TV 16 region) in the representation of the physical environment, wherein the determination of whether the image data includes a representation of the first external device (16) is based on the determined region of interest, (figs. 2b and 8d, 0054-0055 and 0137-0140]). 
	Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Chen in view of Hebsur, by specifically providing the [0002].

Allowable Subject Matter
Claims 9, 12 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 19 and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In view of amendment, the reference of Hebsur has been added for new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573.  The examiner can normally be reached on Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LONG D PHAM/           Primary Examiner, Art Unit 2691